

Exhibit 10.1


SECOND AMENDMENT TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
This SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”), is made this 1st day of December, 2006, between EQUITY ONE, INC.,
a Maryland corporation (the “Company” or “Employer”) and Chaim Katzman (the
“Employee”).
 
The Company and the Employee have heretofore entered into an Amended and
Restated Employment Agreement dated as of July 26, 2002, as amended by that
certain First Amendment to Amended and Restated Employment Agreement dated
September 1, 2003 (the “Agreement”) (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Agreement). The
Employer and Employee have agreed that the Employee will resign from his
position as Chief Executive Officer of the Company on the date hereof, but shall
continue as an employee of the Company under the Agreement, as modified by the
terms and conditions hereof.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:
 
1. Amendments. Effective as of the date hereof, the Agreement shall be amended
as follows:
 
(a) Section 2 of the Agreement shall be amended in its entirety to read as
follows:
 
“2. Duties. From the Effective Date until December 1, 2006, the Employee is
engaged to act as Chairman of the Board of Directors and Chief Executive Officer
of the Employer. Subject to the authority of the Board of Directors, the
Employee shall be in complete charge of the business and operations of the
Employer, shall have full authority and responsibility for formulating corporate
policies, and shall administer the Employer in all respects. His powers shall
include the authority to hire and fire personnel, and to retain consultants when
he deems necessary to implement the Employer’s policies. In addition, the
Employee shall have such other duties as may from time to time be reasonably
assigned to him by the Board of Directors. Commencing December 1, 2006 until the
end of the term hereof, the Employee shall serve as Chairman of the Board for
the Company and shall have such duties as may be reasonably assigned to him by
the Board of Directors.”
 
(b) Section 5 of the Agreement shall be amended by adding the following clause
at the end of such section:
 
“Notwithstanding anything herein or elsewhere to the contrary, upon the
expiration of the term of this Agreement, any unvested shares of restricted
stock or stock options issued hereunder or as additional grants or award shall
continue to vest in accordance with the terms of the grant thereof and shall not
be otherwise forfeited as a result of such expiration.”
 
2. Acknowledgment of Non-Renewal. The parties hereto acknowledge that the
Employee properly gave notice of his intent not to renew the Agreement pursuant
to Section 1 thereof and has contemporaneously herewith resigned from his
positions as Chief Executive Officer of the Company, none of which actions shall
be deemed as a “voluntary resignation” or other termination of the Agreement,
which shall, except as otherwise expressly modified by the terms and provisions
of this Amendment, remain in full force and effect, and is hereby in all
respects confirmed and ratified by the parties hereto.
 
3. Effective Date. This Amendment shall be effective upon its execution by the
Company and the Employee.
 
4. Counterparts. This Amendment may be executed in counterparts and by different
parties hereto in separate counterparts each of which, when so executed and
delivered, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same instrument.
 
5. References to Agreement. From and after the effective date hereof, each
reference in the Agreement to “this Agreement,” “hereto,” “hereunder” or words
of like import, and all references to the Agreement in any and all agreements,
instruments, documents, notes, certificates and other writings of every kind and
nature shall be deemed to mean the Agreement as modified and amended by this
Amendment.
 


 
 



IN WITNESS WHEREOF, the Company and the Employee have executed this Second
Amendment to Amended and Restated Employment Agreement as of the date first
written above.
 
    THE COMPANY:
 
    EQUITY ONE, INC
 


 
                    By: /s/ Jeffrey S. Olson   
    Name: Jeffrey S. Olson
    Title: President

 
    THE EMPLOYEE:
 


                               
    /s/ Chaim Katzman
    Chaim Katzman


 